 


109 HCON 454 : Providing for an adjournment or recess of the two Houses.
U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. CON. RES. 454 
IN THE HOUSE OF REPRESENTATIVES 
 
July 26, 2006 
Mr. Shadegg submitted the following concurrent resolution; which was considered and postponed 
 
CONCURRENT RESOLUTION 
Providing for an adjournment or recess of the two Houses. 
 
 
That when the House adjourns on the legislative day of Thursday, July 27, 2006, or Friday, July 28, 2006, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand adjourned until 2 p.m. on Wednesday, September 6, 2006, or until the time of any reassembly pursuant to section 2 of this concurrent resolution, whichever occurs first; and that when the Senate recesses or adjourns on Thursday, August 3, 2006, Friday, August 4, 2006, or Saturday, August 5, 2006, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand recessed or adjourned until noon on Tuesday, September 5, 2006, or such other time on that day as may be specified by its Majority Leader or his designee in the motion to recess or adjourn, or until the time of any reassembly pursuant to section 2 of this concurrent resolution, whichever occurs first. 
2.The Speaker of the House and the Majority Leader of the Senate, or their respective designees, acting jointly after consultation with the Minority Leader of the House and the Minority Leader of the Senate, shall notify the Members of the House and the Senate, respectively, to reassemble at such place and time as they may designate if, in their opinion, the public interest shall warrant it. 
 
